Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6 - 9 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schermutzki (US Patent 4,743,187).
With regards to claim 1, Schermutzki discloses a method for manufacturing a composite structural laminate (Abstract) comprising:
Distributing a first quantity of fiber (Figure 4 item 55) on a first layer of a fabric material (Figure 4 item 4)
Distributing a second quantity of a polymer mixture (Figure 4 item 11b) on the first layer of the fabric material (Figure 4 item 4). Schermutzki states that powder mixture is heated to adhere to the glass fiber mat (Abstract, column 4 lines 1 – 10) which would indicate that the powder mixture comprises a binder element
Disposing a second layer of the fabric material (Figure 4 item 4b) on top of the first layer of the fabric material (Figure 4 item 4) to form a laminate base
Passing the laminate base through a plurality of rollers to produce a composite laminate (Figure 1 items 9 and 32 – 36)
With regards to claim 6, the teachings of Schermutzki are presented above. Additionally Schermutzki teaches that the plurality of rollers are a first roller pair (Figure 1 items 34 and 36), a second roller pair (Figure 1 items 9 and 33) and a third roller pair (Figure 1 items 32 and 35).
With regards to claim 7, the teachings of Schermutzki are presented above. Additionally Schermutzki teaches that the laminate base passes over a first heating element prior to passing through the plurality of rollers (Figure 4 item 13).
With regards to claim 8, the teachings of Schermutzki are presented above. Additionally Schermutzki teaches that a second heating element is disposed between the first roller pair and second roller pair (Figure 4 item 12).
With regards to claim 9, the teachings of Schermutzki are presented above. Additionally Schermutzki teaches that a first cooling element is disposed between the second roller pair and the third roller pair (Figure 1 item 5).
With regards to claim 16, the teachings of Schermutzki are presented above. Additionally Schermutzki teaches repeatedly heating and compressing the laminate base to produce the composite laminate (column 5 lines 1 – 20).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2 - 5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schermutzki (US Patent 4,743,187) in view of Zhang et al (US 2021/0001599).
With regards to claims 2 – 4, the teachings of Schermutzki are presented above. Schermutzki teaches that a thermoplastic resin powder is distributed over the laminate base (column 4 lines 40 – 42) that comprises binder elements  (Abstract, column 4 lines 1 – 10). Schermutzki fails to explicitly disclose the composition of the powder.
Zhang discloses a method of forming a chopped roving thermoplastic component sheet (Abstract), in the same field of endeavor as Schermutzki, where Zhang discloses distributing a powder that comprises polypropylene resin (paragraph 70) and a nanofiller such as graphene (paragraph 83) which would be considered to be graphene nanoplatelets.
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have added a polymer mixture comprises polypropylene and graphene nanoplatelets, as suggested by Zhang, in Schermutzki’s method. The rationale being that, as stated by Zhang, the polypropylene is preferred because of its low cost, low density and low melting point (paragraph 46), while the graphene is added to affect the strength, toughness, heat resistance, flame retardancy, color, etc. of the composite sheet (paragraph 83).
With regards to claim 5, the teachings of Schermutzki and Zhang are presented above. Additionally Zhang teaches that the polymer mixture has a relative composition of approximately at least 90% of the polypropylene element, at least 1% of the graphene component and at least 1% of the binder element (paragraph 91).
With regards to claim 10, the teachings of Schermutzki and Zhang are presented above. While Schermutzki and Zhang do not disclose the tensile strength and stiffness of the composite laminate produce by the method, since Schermutzki as modified by Zhang discloses all the method steps and compositions needed to produce a composite sheet, one of ordinary skills in the art would adjust the parameters of the process in order to obtain a composite laminate with a tensile strength of at least 12,000 psi and a stiffness range of approximately 800,000 to 1,000,000 psi.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schermutzki (US Patent 4,743,187) in view of Simmons et al (US Patent 5,565,049).
With regards to claim 11, the teachings of Schermutzki are presented above. Schermutzki fails to explicitly disclose that the method comprises, after distributing the first quantity of the fiber on the first layer of the fabric material, applying a water mist to the fiber distributed on the first layer of the fabric material.
Simmons discloses a method of making a glass fiber mat reinforcement material with thermoplastic adhesive powder (Abstract), in the same field of endeavor as Schermutzki, where Simmons discloses applying a water mist to the loose mat and transport belt, before a powdered adhesive is dispensed (Abstract, column 4 lines 54 – 67 and column 5 lines 1 – 7).
It would have been obvious to one of ordinary skills in the arts before the effective filing date of the claimed invention to, after distributing the first quantity of the fiber on the first layer of the fabric material, applying a water mist to the fiber distributed on the first layer of the fabric material, as suggested by Simmons, in Schermutzki’s method. The rationale being that, as stated by Simmons, the moisture further reduces static electricity and provides a substantial benefit in the subsequent plasticizing of the adhesive as more fully described hereinafter (column 5 lines 1 – 7).

Claim(s) 12 - 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schermutzki (US Patent 4,743,187).
With regards to claim 12, the teachings of Schermutzki are presented above. While Schermutzki is silent to how the first quantity of the fiber is distributed, Figure 4 illustrates that the first quantity is cut and dropped on the fiber glass mat (column 5 lines 27 – 38) which would suggested that the fabric is distributed anisotropically.
With regards to claims 13 – 15, Schermutzki fails to explicitly disclose that the first quantity of the fiber is distributed on the first layer of the fabric material at a rate of approximately 6 grams of fiber per foot of the first layer, distributing the second quantity of the polymer mixture at a rate from 6 to 8 gram of polymer per foot of the first layer of the fabric material and producing the composite laminate at a rate of up to 25 feet per minute. Yet these distribution rates depend on the desired end product and would be obvious to one of ordinary skills in the art to adjust the operational parameters in order to obtain the desired distribution of fiber and powders and production rate.

Response to Arguments
Applicant's arguments filed June 23, 2022 have been fully considered but they are not persuasive.
Applicant argues that the claim 1 was amended to overcome the rejection of Schermutzki by indicating that the powder mixture comprises a binder element, the Applicant further arguing that neither Schermutzki nor Zhang teaches this element and that Zhang also teaches away from applying a binder. The Examiner respectfully disagrees. 
With regards to the teachings of Schermutzki, while the prior art does mention that the polymer is a thermoplastic resin but not mentions the composition of this mixture, after further examination and consideration it was determined that Schermutzki discloses that the mixture is heated in order to adhere to the web and to the glass fiber mat (Abstract, column 4 lines 1 – 10). This would indicate that the resin powder contains some sort of binder element. Since the claim language does not specify what is the binder element present in the claimed invention, the prior art of Schermutzki meets the claim limitation.
Regarding with Zhang, while the Examiner agrees that Zhang teaches that is not necessary to add a binder, it is the understanding that Zhang states that there is no need to add additional binder since the binding element is present in the polymer mixture as stated in paragraph 5 of Zhang where it clearly states “[A]s such, the chopped roving web or mesh is not mechanically bonded and does not include a binder other than the thermoplastic resin”. Therefore, in Zhang, the polymer mixture comprises a binder element, which, again, is not specified in the claim language.
Regarding the newly added claims, these are not found to be allowable as the teachings are presented above, either by a newly presented prior art needed by the newly presented claims, or being obvious to one of ordinary skills in the art that would be capable of adjusting operational parameters based on engineering needs.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHEL RIVERA whose telephone number is (571)270-7655. The examiner can normally be reached M-F 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSHEL RIVERA/Examiner, Art Unit 1746                                                                                                                                                                                                        
/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746